SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2010 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 333-12892 77-0559736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee Identification No.) 3380 South Higuera Street, San Luis Obispo, CA 93401 (Address of principal executive offices) (Zip code) (805) 782-5000 (Registrant’s telephone number including area code) (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR 240.13e-4(c)) 3266.015/394230.1 Item 8.01 Other Events On December 15, 2010, Mission Community Bancorp, San Luis Obispo, California, parent of Mission Community Bank, closed its Rights Offering.Rights to purchase an aggregate of 748,672 shares of common stock and five-year warrants to purchase an additional 748,672 shares of common stock were exercised in the rights offering for gross proceeds to Mission Community Bancorp of $3,743,360.Mission Community Bancorp filed a registration statement with the Securities and Exchange Commission for the offer and sale of the rights, shares of common stock and common stock purchase warrants on August 31, 2010. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 17, 2010MISSION COMMUNITY BANCORP By:s/s Anita M. Robinson Anita M. Robinson, President 3266.015/394230.1
